Per curiam.
The respondent was charged with operating a motor vehicle on a public highway in Fairfield while under the influence of intoxicating liquor. The case was tried before a jury. At the conclusion of the evidence in the case respondent made a motion for a directed verdict. The motion was denied by the presiding justice and respondent filed excep*173tions. These exceptions present the only issue before this court. The respondent claims that the evidence was insufficient to prove operation or that the respondent was under the influence of intoxicating liquor. A careful examination of the record discloses ample evidence to justify a jury in finding beyond a reasonable doubt that the respondent did operate an automobile as charged in the complaint and that he was at the time of such operation under the influence of intoxicating liquor.
Stuart Hayes, for plaintiff.
Anthony Cirillo, for defendant.
The entry will be

Exceptions overruled Judgment for the State.

Sitting: Williamson, C. J., Webber, Tapley, Sullivan, Dubord, Siddall, JJ.